Name: Commission Regulation (EEC) No 1477/92 of 5 June 1992 concerning applications for STM licences submitted on 1 June 1992 for imports into Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 6. 92 Official Journal of the European Communities No L 155/29 COMMISSION REGULATION (EEC) No 1477/92 of 5 June 1992 concerning applications for STM licences submitted on 1 June 1992 for imports into Portugal of the ceiling set ; whereas measures should be taken to deal with this situation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 2292/91 of 30 July 1991 laying down detailed rules for applying the supplementary trade mechanism to imports of rice into Portugal (') sets a target ceiling of 90 000 tonnes of husked rice equivalent to be broken down into equal monthly quantities over the period 1 September 1991 to 31 August 1992 ; Whereas, pursuant to Article 6 (2) of Commission Regula ­ tion (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (2), as last amended by Regulation (EEC) No 3296/88 (3), the Commission has been notified of applications received on 1 June 1992 for STM licences for imports of rice into Portugal which are well in excess HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences which were submitted on 1 June 1992 and notified to the Commission shall be accepted for the tonnages applied for, adjusted by a coeffi ­ cient of 0,379 for paddy rice and husked rice and 0,59 for semi-milled rice or wholly milled rice. 2. The issue of STM licences concerning imports of rice into Portugal for applications received from 2 to 30 June 1992 is hereby suspended. Article 2 This Regulation shall enter into force on 6 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 209, 31 . 7. 1991 , p. 20. (2) OJ No L 57, 1 . 3 . 1986, p. 1 . (3) OJ No L 293, 27. 10. 1988, p. 7.